COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Haley and Senior Judge Coleman


CLEANING SYSTEMS, INC. AND
 WCAMC CONTRACTORS GROUP
 SELF-INSURANCE ASSOCIATION
                                                                 MEMORANDUM OPINION *
v.     Record No. 2340-08-2                                           PER CURIAM
                                                                    FEBRUARY 3, 2009
MICHAEL LEIGH ANDERSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Rachel A. Riordan; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C.,
                 on brief), for appellants.

                 (Zenobia J. Peoples, on brief), for appellee.


       Cleaning Systems, Inc. and its insurer (hereinafter referred to as employer) appeal a

decision of the Workers’ Compensation Commission awarding medical benefits and temporary

total disability benefits to Michael Leigh Anderson (claimant). Employer contends the

commission erred in (1) deferring to the deputy commissioner in the absence of an explicit

credibility finding; (2) finding claimant proved he sustained an injury by accident arising out of

and in the course of his employment on January 11, 2008; (3) finding claimant proved his

medical condition and treatment were causally related to his work injury; (4) failing to find that

claimant had a non-compensable ordinary disease of life 1 ; (5) finding claimant proved his


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          The deputy commissioner did not consider the alternative claim for an ordinary disease
of life or occupational disease in light of its finding that claimant sustained his burden of proving
an injury by accident which arose out of and in the course of employment. The full commission
also did not consider that issue. In light of our summary affirmance of the commission’s finding
that claimant proved he sustained a compensable injury by accident, we need not address
employer’s Question Presented IV.
disability was causally related to his work injury; (6) finding claimant was entitled to temporary

total disability benefits for the period of January 11, 2008 through March 31, 2008; and

(7) finding claimant was not obligated to market his residual work capacity for the period of

January 11, 2008 through March 3, 2008. 2 We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion and its September 16, 2008 order denying employer’s

motion to vacate and reconsider. See Anderson v. Cleaning Systems, Inc., VWC File No.

236-79-77 (Aug. 27, 2008 and Sept. 16, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                           Affirmed.




       2
         We note the commission’s actual finding was that claimant was not required to market
his residual work capacity from February 19, 2008 through March 3, 2008, and affirm that
finding.
                                          -2-